[Cite as In re J.L., 2009-Ohio-7228.]




                                              Court of Claims of Ohio
                                                  Victims of Crime Division
                                                                      The Ohio Judicial Center
                                                            65 South Front Street, Fourth Floor
                                                                         Columbus, OH 43215
                                                                 614.387.9860 or 1.800.824.8263
                                                                            www.cco.state.oh.us
IN RE: J. L.

CATHY LEWIS

            Applicant


Case No. V2008-30227

Judge Joseph T. Clark

DECISION


        {¶1}This matter came on to be considered upon applicant’s appeal from the
August 4, 2009 order issued by the panel of commissioners. Applicant had previously
been granted a total of $13,743.01, which represented wage loss incurred by applicant
from June 1, 2005, through June 30, 2006. However, the panel’s determination denied
applicant’s claim for an additional award of reparations.
        {¶2}R.C. 2743.52(A) places the burden of proof on an applicant to satisfy the
Court of Claims Commissioners that the requirements for an award have been met by a
preponderance of the evidence. In re Rios (1983), 8 Ohio Misc.2d 4, 8 OBR 63, 455
N.E.2d 1374. The panel found, upon review of the evidence, that applicant failed to
present sufficient evidence to meet her burden.
        {¶3}The standard for reviewing claims that are appealed to the court is
established by R.C. 2743.61(C), which provides in pertinent part: “If upon hearing and
consideration of the record and evidence, the judge decides that the decision of the
panel of commissioners is unreasonable or unlawful, the judge shall reverse and vacate
the decision or modify it and enter judgment on the claim. The decision of the judge of
the court of claims is final.”
        {¶4}Although the Attorney General had raised issues regarding the previous
decision concerning the issue of criminally injurious conduct, the panel determined that
the only issue raised in the supplemental reparations application was the claim for
additional work loss for the period July 1, 2006, through February 12, 2007.
       {¶5}R.C. 2743.51(G) provides:
       “‘Work loss’ means loss of income from work that the injured person would have
performed if the person had not been injured and expenses reasonably incurred by the
person to obtain services in lieu of those the person would have performed for income,
reduced by any income from substitute work actually performed by the person, or by
income the person would have earned in available appropriate substitute work that the
person was capable of performing but unreasonably failed to undertake.”
       {¶6}In order to prove her claim for additional work loss, applicant must provide
corroborating evidence to show both that work loss was sustained by an inability to
work and the monetary amount of such loss. In re Berger (1994), 91 Ohio Misc.2d 85.
       {¶7}The panel determined that applicant had failed to present any medical
documentation to support the allegation that it was medically necessary for her to incur
work loss to care for her minor child.
       {¶8}At the judicial hearing, applicant argued that the panel had been provided
with medical documentation to substantiate her work loss claim. Specifically, applicant
relied on two psychological reports, dated January 16, 2006, through March 16, 2006,
from the victim’s treating psychologist, Patricia McCullough, Ph.D.
       {¶9}Inasmuch as the psychological reports predate the period of unemployment
at issue, the court finds that the documents are insufficient to support applicant’s claim
for additional work loss.
       {¶10}Upon review of the file in this matter, the court finds that the panel of
commissioners was not arbitrary in finding that applicant did not show by a
preponderance of the evidence that she was entitled to an award of reparations.
       {¶11}Based on the evidence and R.C. 2743.61, it is the court’s opinion that the
decision of the panel of commissioners was reasonable and lawful. Therefore, this
court affirms the decision of the three-commissioner panel, and hereby denies
applicant’s claim.

                                         JOSEPH T. CLARK
                                         Judge
                                           Court of Claims of Ohio
                                               Victims of Crime Division
                                                                     The Ohio Judicial Center
                                                           65 South Front Street, Fourth Floor
                                                                        Columbus, OH 43215
                                                                614.387.9860 or 1.800.824.8263
                                                                           www.cco.state.oh.us


IN RE: J. L.

CATHY LEWIS

          Applicant


Case No. V2008-30227

Judge Joseph T. Clark

ORDER


       {¶12}Upon review of the evidence, the court finds the order of the panel of
commissioners must be affirmed and applicant’s appeal must be denied.
       IT IS HEREBY ORDERED THAT:
       {¶13}1)   The order of August 4, 2009, (Jr. Vol. 2272, Pages 178-185) is
approved, affirmed and adopted;
       {¶14}2) This claim is DENIED and judgment entered for the State of Ohio;
       {¶15}3) Costs assumed by the reparations fund.




                                        JOSEPH T. CLARK
                                        Judge

AMR/cmd

       A copy of the foregoing was personally served upon the Attorney General
       and sent by regular mail to Cuyahoga County Prosecuting Attorney and
       to:


       Filed 12-22-09
       Jr. Vol. 2274, Pg. 79
       Sent to S.C. Reporter 12-15-11